DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scales, recited in claims 1 and 13, and processor, recited in claims 1 and 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, at line 9, there is recited no structure from which a flow of solvent can be provided. The recited “brewing chamber” in claims 1 and 13 
	In both claims 1 and 13, it is not clear what is defined by the “dispensed infused solution mass”.
	Claim 1, lines 10 and 11, it is unclear what is meant by the phrase “and an infused solution”.
	Claims 3-5 and 14-17, fail to structurally further limit base claims 1 and 13. The recited solvent modification parameter has no defined structure and amounts to a mere claiming of function without any means to perform such function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studor et al.
	There is disclosed in Studor a controlled system for brewing beverages, comprising: an infused beverage brewing assembly operably 
	In regards to claims 3-5 and 14-17, it can be argued that the grind size recited in Studor at paragraph 0118, can be considered the equivalent of the claimed “solvent modification parameter”.
	In regards to claim 7, Studor discloses, at paragraphs 0089-0092, that an additional algorithm or distribution profile can be provided by the processor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studor et al. in view of Bianchi et al.
Bianchi discloses that it is known in the art to make use of a first scale 40 configured to weigh a solute housed in a brewing chamber 62 and a second scale 50 to weigh an infused solution mass, wherein an infusion parameter includes a desired solute to solution ratio.
	It would have been obvious to one skilled in the art to provide the system of Studor with the first scale taught in Bianchi, in order to generate an additional infusion parameter and further control of the infusion process.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Talreja, Schtleben, Al-Shaibani et al., Psarologos et al., Illy et al. and Tseng are cite for their disclosure of a scale and its use as an infusion parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761